Citation Nr: 0200861	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability.  


REPRESENTATION

The veteran is represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to December 
1967, December 1968 to December 1970, and April 1972 to 
November 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office 
(RO), which increased the veteran's rating for a left knee 
disability to 10 percent and increased his rating for 
service-connected PTSD to 50 percent.  By June 1999 
supplemental statement of the case, the RO increased his PTSD 
rating to 70 percent.

Although each increase represents a grant of benefits, the 
U.S. Court of Appeals for Veterans Claims has held that a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.


FINDING OF FACT

The veteran's service-connected PTSD is totally disabling and 
manifested by symptoms of hypervigilance, sleeplessness, 
nightmares, virtual isolation, exaggerated startle response, 
irritability, avoidant behavior, depression, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§  1110, 1131, 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.130 Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim regarding PTSD. The Board 
is unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue. Thus, the Board believes that all 
relevant evidence which is available has been obtained with 
regard to this issue.  The veteran and his representative, 
moreover, have been accorded ample opportunity to present 
evidence and argument on his behalf.  Thus, VA's statutory 
duty to assist him has been satisfied.

Factual Background

The veteran served as a rifleman in Vietnam, and among his 
military decorations is the Combat Action Ribbon.

On September 1979 VA psychiatric admission, he complained of 
depression and anxiety.  He reported a variety of situational 
difficulties including unemployment, separation from his 
third wife and family, and a lack of a social support system.  
He noted a recent 27-pound weight loss and not having eaten 
at all for two days prior to admission.  He also reported 
sleeplessness.  On examination, his affect was dull, and he 
was anxious and depressed.  He spoke in a monotonous voice.  
He denied suicidal and homicidal ideation and displayed no 
obvious delusional thoughts.  

In November 1992, he filed a claim of service connection for, 
in pertinent part, "mental disturbance" to include PTSD, 
and indicated a desire for an increased rating for his 
service-connected left knee disability.  

A January 1993 written statement the veteran described 
various jobs he had in law enforcement but reflected a 
significant period of unemployment.  He stated that since 
1974, he traveled by car between Oregon and Florida on 11 
occasions and that since May 1990, he made the trip three 
times and stayed in Florida less time than it took to drive 
there.  He further stated that he was married and divorced 
six times since 1967.  He asserted that he preferred to stay 
away from others, had little tolerance for others, and worked 
only to earn enough money to survive.  

In another January 1993 written statement, he indicated that 
he was a rifleman in Vietnam and worked with the Vietnamese 
military patrolling towns and clearing bombs and explosives.  
He described witnessing many injuries and killings, and he 
saw a good friend die after stepping on a landmine.  

On February 1993 VA psychiatric examination, the examiner 
noted that the veteran received three Article 15s and a 
summary court martial during service.  From January to 
December 1965, he was in Vietnam where he was a rifleman in 
the infantry.  He recalled shooting a "gook" point blank 
when he did not have to and that his company ransacked 
villages when such action was unnecessary.  During periods 
between reenlistment, he held a variety of odd jobs.  Between 
1974 and 1991 he trained police dogs and held other security-
related jobs.  He reported not having worked since October 
1991, and stated that he had been involved in many fights.  
When asked about his PTSD, he stated that he could not get 
close to anyone and did not care about others.  He stated he 
was depressed and that his whole life was "screwed up" 
since service.  He denied thoughts of suicide and a sense of 
hopelessness.  He complained of irritability and Vietnam-
related nightmares.  He spoke of six marriages and a son with 
whom he had no contact and stated that he had been homeless 
for the past two years.  On examination, he was alert and 
oriented.  There was no evidence of psychosis, and he was 
cognitively intact.  His insight was poor, but his judgment 
was fair.  The examiner diagnosed impulse control disorder 
not otherwise specified, dysthymia, and alcohol abuse.  Also, 
the examiner diagnosed antisocial personality disorder and 
avoidant personality traits.  His global assessment of 
function (GAF) score was 55.  

In August 1993, the RO granted service connection for the 
veteran's PTSD, and rated it 30 percent disabling.  

On April 1995 VA psychiatric examination, the examiner noted 
that the veteran's life had been chaotic since discharge.  He 
was on his seventh marriage and had held numerous jobs.  His 
combat duty appeared to be causing him continued distress.  
His speech was goal oriented, and there was no evidence that 
his ego boundaries were compromised.  He had difficulty with 
immediate recall and concentration, but his long-term memory 
was good.  He reportedly attempted suicide twice, and he was 
aware that alcohol use eliminated his ability to control his 
behavior.  He also knew that he was at chronic risk for 
violence.  Psychological testing revealed mildly impaired 
cognitive functioning.  Other tests indicated his fear of 
emotional involvement, difficulty bonding with others, poor 
social judgment, reduced ability to learn from social 
experiences, and tendency to be resentful, rigid in thought, 
and resistant to change.  The examiner indicated that a 
personality disorder was clearly present and that it was 
difficult to distinguish from his PTSD.  Each disability 
exacerbated the symptoms of the other.  The examiner noted 
that the veteran isolated himself from society.  He had no 
understanding of the shades of gray in human behavior.  He 
expressed a desire to be outdoors and away from others.  The 
examiner diagnosed PTSD and indicated a need to rule out 
recurrent depression vs. bipolar affective disorder.  The 
examiner assigned a GAF score of 50 as the veteran had 
virtually no friends, was unable to find employment, and 
seriously impaired in his ability to function in the family 
unit.  

A June 1997 progress note from a state clinic indicated a 
diagnosis of major depression without psychosis, PTSD, and a 
GAF score of 60.  

July 1997 clinical records show that medication improved the 
veteran's sleep.  He appeared hopeful as to the future and 
attached to family; he was hypervigilant, tense, and 
irritable, but nonsuicidal.  The diagnosis was chronic PTSD.  

A September 1997 psychiatric report ordered by the Bureau of 
Disability Adjudication indicated that the veteran projected 
tension, was extremely tangential, and his speech was 
somewhat pressured.  He did not appear to be exaggerating his 
symptoms, and appeared to be fighting tearfulness.  According 
to the report, in April 1997, he fell into a mineshaft when 
the ground gave way, and he was there for several hours 
before being rescued, surrounded by deep water, mud, broken 
boards, and rats.  He sustained injuries and had a relapse of 
PTSD-related symptoms.  Apparently, in Vietnam, he had to go 
into tunnels to hunt the enemy.  The mineshaft experience 
produced flashbacks.  He complained of poor sleep and stated 
that he spent most of the day at home carving little ships.  
He reported no other hobbies or interests.  He did not 
socialize with others and had a fence to keep them out.  
During the years prior to the accident, he worked as a 
private investigator but spent no more than one to three 
months a year working in that capacity.  On examination, he 
was oriented, but tense and mildly inappropriate in that he 
was tangential and rambled.  On mental status examination, 
the veteran was incapable of understanding, remembering, and 
carrying out detailed and complicated or uncomplicated tasks.  
He could only interact with colleagues and supervisors on a 
limited basis.  The examiner diagnosed PTSD, assigning a GAF 
score of 50.  

In May 1998, he filed a claim for increased ratings for 
service-connected PTSD and his service-connected left knee 
disability.  

On August 1998 VA psychiatric examination, the veteran 
reportedly continued to meet all diagnostic criteria for 
PTSD.  He showed no impairment of thought process or 
communication, and he did not suffer from delusions or 
hallucinations.  He admitted to occasional suicidal thoughts.  
He was able to maintain personal hygiene and perform the 
activities of daily living.  His speech was slightly 
pressured, and he stated he was not depressed and there was 
no evidence of impaired impulse control.  His sleep was 
impaired.  The examiner diagnosed chronic, severe PTSD, and 
assigned GAF scores of 45, 50, and 55, that varied with axis.  
The examiner indicated that life-threatening experiences 
could exacerbate symptoms of PTSD and that his fall into the 
mineshaft appeared to have worsened his PTSD.  If he had 
difficulty holding a job before the accident, the examiner 
opined, he would have greater trouble doing so after the 
accident.  

By December 1998 rating decision, the RO increased his PTSD 
to 50 percent and his left knee disability rating was 
increased to 10 percent.  He filed a notice of disagreement 
in January 1999 with the ratings assigned.  

A March 1999 report of a state clinical social worker 
indicated that the veteran appeared less well kempt than 
previously.  His fingernails were chewed to the quick, and 
automatic hyperactivity was apparent.  His speech was soft, 
tangential, and pressured.  His feelings of worthlessness 
were evident, however, he was neither suicidal nor 
delusional.  Further, he did not exhibit hallucinatory 
activity.  He was anxious and depressed and had difficulty 
remaining within the confines of the social worker's small 
office.  He reported poor memory, impaired concentration, and 
extreme lack of sleep.  He was fatigued and tearful at times.  
His family was isolated because of his desire to avoid 
contact with others.  Contact with those outside the family 
caused extreme anxiety.  He had a tendency to be verbally 
aggressive, particularly with strangers.  He met the DSM IV 
criteria for depression, and the examiner noted that his 
behavior toward others was inappropriate.  He appeared to be 
on alert at all times.  The social worker opined that the 
veteran experienced extreme social and occupational 
impairment.  He could not hold employment requiring him to 
interact with anybody aside from his wife or stepchildren.  
According to the social worker, the veteran was able to 
exercise impulse control solely due to his isolation.  
Furthermore, the veteran's impairment was noted to be 
permanent and the direct result of his Vietnam experiences.

An April 1999 written statement from his wife indicated his 
propensity to give up easily because of the belief that 
"things happen."  She indicated that he wanted to have 
nothing to do with others outside the family.  She reported 
that he did not sleep at night, but slept on and off during 
the day.  She stated that he had nightmares and a severe 
startle reaction when awakened by surprise.  She noted that 
she would wake him up from a distance to avoid a violent 
reaction that could take place before he was fully awake.  
She indicated that he could not watch war movies or engage in 
any activity that reminded him of Vietnam.  She wrote that 
she performed all family business that entailed contact with 
others including shopping, phone calls, and paperwork and 
stated that he did not use the telephone or go anywhere 
unless it was absolutely necessary.  

At an April 1999 RO hearing, he stated that he had been 
totally unemployable for at least two years.  He reported he 
had eligibility for social security benefits, effective April 
29, 1997.  He stated that the 1997 mineshaft accident 
reminded him of Vietnam as he was the skinniest man in his 
unit, and whenever a hole or cave had to be checked, he was 
forced to do it.  He stated that he was scared to close his 
eyes due to nightmares.  He reported that his home was 
isolated, and that he walked around the perimeter ever night.  
As to his left knee, he indicated that the examination was 
inadequate.  He complained that a nurse practitioner had 
performed a perfunctory examination.  He stated he worked as 
a private investigator prior to his accident.  He indicated 
he worked alone and enjoyed the work as he could be by 
himself.  He asserted, however, that he could no longer 
perform that work due to his accident-related injuries.  He 
indicated that he wore a left leg brace.  

In June 1999, the RO increased his evaluation of PTSD to 70 
percent and granted a total disability rating based on 
individual unemployability.  

Law and Regulations 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id., see Carpenter, 
supra.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Board notes that, apart from PTSD, the veteran has been 
variously diagnosed with impulse control disorder, antisocial 
and borderline personality disorders, and avoidant 
personality traits.  The Board also notes that on April 1995 
VA psychiatric examination, the examiner asserted that it was 
impossible to differentiate between his PTSD and personality 
disorder symptoms as each exacerbates the other.  While fully 
aware that the veteran suffers from psychiatric disabilities 
distinct from PTSD, the Board will consider all psychiatric 
symptomatology at this time as competent medical authority 
has indicated that a clear demarcation between the separate 
disabilities is apparently impossible.  

The veteran's PTSD is currently rated 70 percent disabling 
under 38 C.F.R. § 4.130 Code 9411 (2001), where PTSD is 
rated, as follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board's full review of the evidence supports a belief 
that the veteran's service-connected PTSD most closely 
approximates the criteria for a 100 percent rating.  His 
symptomatology has been consistent for years, and his PTSD is 
characterized as chronic, the most salient features of which 
are a desire for total isolation, hypervigilance, 
sleeplessness, exaggerated startle response, depression, and 
anxiety.  He also displays aggressive and inappropriate 
behavior, a tendency toward violence that he controls in part 
through self-imposed isolation, and avoidance of situations 
that conjure up wartime memories.  

His GAF score has been assessed as falling between 45 and 60, 
although later findings place his GAF score between 45-55.  
Such scores are consistent with moderate to serious symptoms 
and/or occupational impairment.  See Carpenter, supra.  
Indeed, in March 1999, a social worker opined that he was 
extremely socially and occupationally impaired.  Such 
impairment is clearly evident.  Over the years, he held a 
series of jobs, none of which appeared to have lasted for any 
significant period.  Since at least 1991, his work became 
even more sporadic.  In recent years, his need for almost 
complete isolation has curtailed his occupational 
opportunities.  For a time, he worked as a private 
investigator as that position did not require face-to-face 
interaction with others and only infrequent telephone contact 
with his employer.  However, he can no longer function in 
that capacity because his mineshaft accident exacerbated his 
emotional and psychiatric symptoms to such an extent that he 
is too frightened to take on any new job assignments.  

The evidence regarding the veteran's lifestyle depicts 
symptomatology that presents a complete barrier to social 
contact beyond the immediate family.  His behavior is 
inappropriate, and he is prone to violence.  He is 
hypervigilant and patrols the perimeter of his property at 
night although it is geographically isolated and surrounded 
by a fence.  His is rigid in thought and resistant to change 
and cannot form bonds with others.  Furthermore, contact 
beyond the family causes extreme anxiety.  Pursuant to the 
foregoing, he is totally socially impaired.  

The veteran is also totally occupationally impaired.  He has 
demonstrated poor concentration, difficulty with immediate 
recall, and an inability to follow even simple detailed 
instructions.  He is depressed and has no interests and must 
nap sporadically during the day due to an inability to sleep 
restfully at night.  His social isolation also serves to be 
clearly an occupational impediment.  

As the veteran is totally socially and occupationally 
impaired as evident from his GAF score, coupled with specific 
symptomatology, a 100 percent rating is warranted.  38 C.F.R. 
§ 4.130 Code 9411.  The Board is cognizant that he does not 
experience delusions, hallucinations, disorientation to time 
or place, or many of the other grave symptoms associated with 
a 100 percent rating; however, the totality of his 
symptomatology militates in favor of a 100 percent rating.  
In any event, the veteran is entitled to the highest rating 
available to him under the schedule and to the benefit of any 
doubt.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  


ORDER

An evaluation of 100 percent is granted for the veteran's 
service-connected PTSD.


REMAND

In March 1979, the RO granted service connection for 
residuals of a left knee meniscectomy with degenerative 
arthritis.  The veteran complains of constant, severe left 
knee pain.  He also indicates that he wears a brace and has 
locking and instability of the left knee.  In 1997, he 
suffered severe orthopedic injuries to include a thoracic 
spine fracture after falling into a mineshaft.  

The evidence of record provides no clear picture of the 
veteran's left knee range of motion or other left knee 
symptomatology.  Also, the record does not distinguish 
between left knee symptoms associated with his service-
connected left knee disability and injury associated with a 
1997, post-service accident.

VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Also, VA must assist claimants in 
obtaining government and private records, and obtain medical 
opinion when such is necessary to make a decision on a claim.  
38 U.S.C. § 5103A.  

On the basis of the current record, VA must provide a medical 
examination in order to obtain a summary of the veteran's 
left knee symptomatology and the etiology of each enumerated 
symptom.  He is hereby reminded that a failure to report for 
scheduled examination might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655(b) (2001).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following:

1.  The RO must review the claims file to 
ensure compliance with VCAA.  The RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the condition of his left knee.  The 
examiner is asked to list all 
symptomatology associated with the left 
knee, to include limitation of motion, 
instability, functional loss, excess 
fatigability, and an assessment of 
painful motion, if any.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001).  The examiner 
should be asked to specify which symptoms 
are related to his service-connected 
residuals of a left knee meniscectomy.  
All necessary testing should be 
accomplished, and all clinical 
manifestations reported in detail.  A 
rationale should be given for all 
conclusions.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination is complete and, if 
not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


